PER CURIAM
Petitioner seeks review of a final order of the Superintendent of the Oregon State Penitentiary that found that he had violated a disciplinary rule and imposed, inter alia, a $100 fine. He first argues that there is not sufficient evidence to support the finding that he is guilty. The record contains substantial evidence to support the finding. However, respondent concedes, and we agree, that the fine is invalid. Watson v. OSP, 90 Or App 85, 750 P2d 1188 (1988).
Fine vacated; otherwise affirmed.